Citation Nr: 0526493	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE
Entitlement to service connection for alopecia and burns, 
claimed as due to a flight fuel accident.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In relevant part, the RO reopened and denied 
the claim for service connection for alopecia and head burns.  
In January 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing.  

Also in that rating decision, the RO denied service 
connection for cancer of the body, and reopened and denied 
the claim for service connection for pili incarnate, 
pseudofolliculitis barbae, and scarring of the face.  In 
September 2002, the veteran timely filed a notice of 
disagreement; however, in a January 2003 letter, the veteran 
stated that he wished to withdraw his appeal with respect to 
both issues.  Thus, those issues are no longer before the 
Board.


FINDINGS OF FACT

1.  The December 1965 rating decision, which denied service 
connection for alopecia, is final.

2.  The evidence received since the December 1965 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran has alopecia and burns 
that are related to service, and; when considered alone or 
together with all of the evidence of record, it has 
significant effect upon the facts previously considered.

3.  Alopecia and burns, to include as due to a flight fuel 
accident, did not originate in service and are not related to 
any incident of service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for alopecia in December 
1965 is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. § 3.104(a) (2004).  

2.  Alopecia and burns, to include as due to a flight fuel 
accident, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, and its implementing regulations are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holiday v. Principi, 14 Vet. App. 
280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his claim was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a December 1965 rating decision, the RO, in relevant part, 
denied service connection for alopecia.  The RO denied the 
veteran's claim because there was no evidence of a current 
disability.  The veteran was notified of the decision in 
January 1966.  The veteran did not appeal.  Thus, the 
December 1965 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2004).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

VA must review all of the evidence submitted since the 
December 1965 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the December 1965 
rating decision consists of statements from the veteran and 
additional service medical records from the service 
department.  The veteran's statements reflect that he also 
suffered burns on his face and head at the time of the flight 
fuel accident that caused his alopecia.  The additional 
service medical records contain reports of medical history 
and reports of medical examinations not previously of record.  
In addition, based on the veteran's testimony at the January 
2004 Board hearing, the Board observes that the record now 
contains evidence of a present disability of alopecia.

The above evidence is new and material because it relates to 
the matter of whether the veteran may have developed alopecia 
and burns due to a flight fuel accident in service.  It is 
not merely cumulative of earlier information and evidence 
because the record at the time of the earlier RO decision in 
December 1965 did not contain evidence of burns or of a 
current disability of alopecia.  Thus, this evidence is new 
and material as contemplated by 38 C.F.R. § 3.156(a) and 
provides a basis to reopen his claim for service connection 
for alopecia and burns.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for alopecia and 
burns because the outcome of this particular matter 
represents a favorable action by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Veterans Claims Assistance Act of 2000

Having reopened the veteran's claim, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a March 2002 letter, issued prior 
to the initial AOJ decision, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  The letter also informed the veteran 
of his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's March 2002 
letter informed him of the types of information and evidence 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
December 2002 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, a VA examination report, and 
statements made by the veteran in support of his claim.  
Additionally, the veteran has not indicated that there are 
any outstanding records relevant to his claim.

The Board acknowledges that the veteran was not provided a VA 
examination in conjunction with his current claim.  However, 
there is no competent and credible evidence, except by 
unsubstantiated assertion, that his claimed disabilities may 
be associated with the flight fuel accident.  See 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  Accordingly, the Board finds that referral of the 
case for the purpose of obtaining medical opinions as to 
whether the veteran currently has disabilities that are 
etiologically related to service is not warranted.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

The veteran contends, in essence, that he has alopecia and 
burns to his face and head due to a flight fuel accident in 
service.  At the January 2004 Board hearing, the veteran 
testified that he was saturated in raw fuel while refueling 
an airplane, that it burned off the first layer of skin, and 
that he noticed hair loss in about 1962.

The Board acknowledges that the veteran's service medical 
records reflect a flight fuel accident.  In this regard, a 
May 1961 entry in the chronological record of medical care 
reflects that he got JP-4 fuel in both eyes.  However, the 
entry also shows that he took a shower and washed his eyes 
with soap and water, that he had no burning or blurring of 
vision, and that physical examination was normal.  

The Board also notes that an April 1965 service hospital 
narrative summary reflects a past medical history of being 
partially bald since 1961 following an accident with flight 
fuel and that the veteran wears a toupee.  The summary 
reflects a diagnosis of alopecia secondary to jet fuel, and 
the accompanying clinical record cover sheet shows a 
diagnosis of alopecia, frontal and parietal area of scalp, 
secondary to jet fuel.  The Board notes that the examiner 
relates the veteran's alopecia to the jet fuel accident.  The 
Board observes, however, that the diagnosis appears to merely 
reflect a recordation of historical information relayed by 
the veteran.  In this regard, the Board observes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Furthermore, the Board notes that the veteran's April 1965 
separation examination report reflects no findings related to 
alopecia.  In addition, the veteran did not complain of 
alopecia on the accompanying report of medical history.  
Furthermore, a November 1965 VA examination, conducted within 
5 months of separation from service, found no definite areas 
of alopecia and provided a diagnosis of alopecia from 
history, not found on examination.  Also, at that 
examination, the veteran reported that he has had some 
alopecia, indicating a past history of the condition.  As 
such, the Board finds that the alopecia the veteran may have 
had in service was transient.  Moreover, the veteran has not 
presented any competent medical evidence relating his current 
alopecia to service, to include as due to a flight fuel 
accident.  Indeed, at the Board hearing, the veteran stated 
that no doctor has ever told him that his alopecia is due to 
exposure to flight fuel.

With respect to the burns to the face and head, the Board 
points out that the record contains no evidence whatsoever 
that the veteran suffered burns to the face or head in 
service.  In this regard, the Board notes the veteran's 
testimony at the January 2004 Board hearing that the fuel 
burned off the first layer of his skin.  However, the 
veteran's service medical records contain no complaint of or 
treatment for burns.  In addition, the veteran has not 
presented any evidence showing that he currently has any 
residuals of burns to the face or head.  Moreover, the 
veteran has not presented any competent medical evidence 
relating any current residuals of burns to service, to 
include as due to a flight fuel accident.  

The Board acknowledges the veteran's contentions that he has 
alopecia and burns due to a flight fuel accident in service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for alopecia and burns, to include as due 
to a flight fuel accident.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for alopecia and burns, to include as due 
to a flight fuel accident, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


